
	

114 S3513 IS: Border Landowner and Lessee Consultation Act
U.S. Senate
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3513
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2016
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002 to facilitate communication between U.S. Customs and
			 Border Protection and border ranchers in Arizona and other border States
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Border Landowner and Lessee Consultation Act.
		2.Consultation with border ranchers
 (a)Requirement To consultSection 411(c) of the Homeland Security Act of 2002 (6 U.S.C. 211(c)) is amended— (1)in paragraph (17), by striking and at the end;
 (2)in paragraph (18), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (19)consult with any person who owns or leases real property where the United States Border Patrol operates and receive input from such persons related to U.S. Customs and Border Protection operations that affect such real property..
 (b)RegulationsNot later than 90 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall propose regulations to carry out paragraph (19) of section 411(c) the Homeland Security Act of 2002 (6 U.S.C. 211(c)), as added by subsection (a).
 3.Private Landowner OmbudsmanSubsection (d) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211(d)) is amended to read as follows:
			
				(d)
					Deputy Commissioner; Private Landowner Ombudsman
 (1)Deputy CommissionerThere shall be in U.S. Customs and Border Protection a Deputy Commissioner who shall assist the Commissioner in the management of U.S. Customs and Border Protection.
 (2)Private Landowner OmbudsmanThere shall be in U.S. Customs and Border Protection a Private Landowner Ombudsman who shall assist persons who own real property along the international border between the United States and Mexico in communicating to the Commissioner the needs and interests of such persons related to U.S. Customs and Border Protection operations that affect such real property..
		
